AGREEMENT between T. ROWE PRICE RETIREMENT PLAN SERVICES, INC. and T. ROWE PRICE FUNDS TABLE OF CONTENTS Page Article A Terms of Appointment 2 Article B Duties of RPS 2 Article C Fees and Expenses 2 Article D Representations and Warranties of RPS 2 Article E Representations and Warranties of the Fund 3 Article F Standard of Care/Indemnification 3 Article G Dual Interests 6 Article H Documentation 6 Article I Recordkeeping/Confidentiality 8 Article J Ownership of Software and Related Material 8 Article K As of Transactions 1. Reporting 9 2. Liability 10 Article L Term and Termination of Agreement 12 Article M Notice 12 Article N Assignment 13 Article O Amendment/Interpretive Provisions 13 Article P Further Assurances 13 Article Q Maryland Law to Apply 13 Article R Merger of Agreement 13 Article S Counterparts 14 Article T The Parties 14 Article U Directors, Trustees and Shareholders and Massachusetts Business Trust 14 Article V Captions 15 SCHEDULE 1 APPENDIX A AGREEMENT, made as of the first day of January, 2011, by and between T.
